DISSENTING OPINION
The evidence discloses that the deceased had been bleeding internally for some sixteen *Page 617 
or eighteen hours before he fell. I can find no evidence whatever to support an inference either that his fall was accidental or that it resulted from a weakened and dying condition. To my mind the record leaves the cause of his fall entirely to speculation and conjecture. I would reverse on the authority of PrudentialIns. Co. of America v. Van Wey (1945), 223 Ind. 198,59 N.E.2d 721.
NOTE. — Reported in 88 N.E.2d 172.